Madsen, J.
(dissenting) — I am in complete agreement with the majority’s goal, which is to provide a statutory cause of action for discrimination for an independent contractor in the making or performance of a personal service contract. Discrimination is incompatible with a fair society, and it is incompatible with the personal beliefs of those seeking equality of opportunity for all workers, whether employees or independent contractors. It is with the mechanism employed by the majority to provide such a cause of action that I disagree because the majority, not the Legislature, has created the statutory cause of action.
This court should not, under the guise of interpreting a statute, create legislation. Associated Gen. Contractors v. King County, 124 Wn.2d 855, 865, 881 P.2d 996 (1994). The majority has failed to heed this caution by creating a cause of action for independent contractors which RCW 49.60 does not provide. In reaching its result, the majority relies heavily upon the broad policy statements of RCW 49.60.010 and the Human Rights Commission’s unauthorized expansion of RCW 49.60.030(1). For the reasons stated below, I believe that the statute does not establish the cause of action recognized by the majority, and that the Human Rights’ Commission acted without authority to create a cause of action for independent contractors under the statute
It is important to bear in mind what this case is not about. It is not about whether discrimination is wrong. Nor is this a case about whether a cause of action exists *117under the constitution.7 What this case is about is whether there is a statutory cause of action under RCW 49.60.030(1) for an independent contractor based upon alleged discrimination in contracting for personal services. That question depends entirely upon whether the Legislature has provided such a cause of action.
I agree with the majority that an independent contractor is not an "employee” within the meaning of RCW 49.60. I also agree that RCW 49.60.030(1)(a), setting forth the specific statutory right to obtain and hold employment free of discrimination, does not apply to independent contractors. Those conclusions should end this case. Instead, relying heavily on RCW 49.60’s policy language and on ambiguity it finds in RCW 49.60.030(1), the majority announces an undefined statutory cause of action.
It is true that RCW 49.60.010 contains a broad statement of policy declaring that discriminatory practices are wrong and harmful, and should be prevented or eliminated. A declaration of policy, however, has no operative force in and of itself. Food Servs. of Am. v. Royal Heights, Inc., 123 Wn.2d 779, 784, 871 P.2d 590 (1994); Oliver v. Harborview Med. Ctr., 94 Wn.2d 559, 565, 618 P.2d 76 (1980). A statement of policy does not as a general rule give rise to enforceable rights and duties. Aripa v. Department of Social & Health Servs., 91 Wn.2d 135, 139, 588 P.2d 185 (1978). It is also true that RCW 49.60.020 states that RCW 49.60 is to be liberally construed to serve its purposes. However, it is also clear that while a legislative mandate that statutes be given liberal effect is of great significance in construing statutes, such a mandate does not require, or justify, a strained or unrealistic interpretation. Bird Johnson Corp. v. Dana Corp., 119 Wn.2d 423, 427, 833 P.2d 375 (1992).
The existence of an undefined statutory cause of action for independent contractors also depends on the majority’s finding that the statute is ambiguous. This ambiguity ex*118ists, the majority says, because RCW 49.60.030(1) says that the civil right to be free from discrimination on the basis of race, creed, color, national origin, sex, or disability "shall include, but is not limited to,” the specific rights enumerated in the statute. This means, the majority reasons, that it is unclear what other specific rights are encompassed within the statute. The statute is therefore ambiguous, and the majority may resort to the Human Rights Commission’s view of things, as that is the agency charged with implementing RCW 49.60. Since the Human Rights Commission says that independent contractors may bring a private cause of action for discrimination in personal services contracts under RCW 49.60.030, that is what the statute means.
The first difficulty with this reasoning is that the statute is not ambiguous as to whether an independent contractor has a cause of action under RCW 49.60.030. The statute says that the specific rights listed, for example, the rights to be free from discrimination in employment, credit transactions, and real estate transactions, are not exclusive. It also says that any person alleging injury resulting from "any act in violation of this chapter” shall have a civil cause of action. RCW 49.60.030(2) (emphasis added). There is no right of an independent contractor to bring an action under the chapter, and no corresponding duties or unfair practices relating to contracting with an independent contractor identified within the chapter. Therefore, I do not understand how there can be a civil cause of action for a violation "of this chapter,” i.e., RCW 49.60.
While RCW 49.60.030(1) states that the list of enumerated rights is not exclusive, it does not say that a statutory cause of action exists for any unenumerated rights. In the nearly 40 years since the language "shall include, but not be limited to” was added to the statute, see Laws op 1957, ch. 37, § 3, that language has never served as the basis for an appellate decision recognizing a cause of action for violation of any right not expressly identified by *119the Legislature in RCW 49.60. Had the Legislature intended that a cause of action exist for any specific right not enumerated in the chapter, it could easily have said so. See Roy v. City of Everett, 118 Wn.2d 352, 359, 823 P.2d 1084 (1992).
However, assuming that RCW 49.60.030 is ambiguous, as the majority reasons, principles of statutory construction and the law regarding delegation of legislative powers compel the conclusion that an independent contractor does not have a cause of action for alleged discriminatory practices in contracting for personal services.
Where possible, statutes should be read together to determine the legislative purpose and to achieve a total harmonious statutory scheme. King County Fire Dist. No. 16 v. Housing Auth., 123 Wn.2d 819, 826-27, 872 P.2d 516 (1994). The meaning of ambiguous statutes must be determined by examining the statutory scheme as a whole, and legislative history may serve as an important tool in divining legislative intent. In re Sehome Park Care Ctr., 127 Wn.2d 774, 778, 903 P.2d 443 (1995).
The statutory scheme as a whole and the legislative history show that when the Legislature has identified a specific right within RCW 49.60.030, it has also defined, by statute, what constitutes an unlawful violation of that right. The Legislature has never created a protected right in RCW 49.60.030 without simultaneously and expressly defining the statutory violation in detail. Thus, as RCW 49.60 presently exists, every right specified in RCW 49.60.030(1) is counterbalanced by a specific statute defining the obligation which is coextensive with that right.
RCW 49.60.030(l)(a) states the right to be free from discrimination in employment. The corresponding statutes are RCW 49.60.180, .190, and .200, defining unfair practices of employers, labor organizations, and employment agencies. All of these provisions were part of the original enactment of RCW 49.60. See Laws of 1949, ch. 183, §§ 2, 7.
RCW 49.60.030(l)(b) states the right to be free from *120discrimination in places of public resort, accommodation, or amusement. The statute defining the corresponding unfair practices is RCW 49.60.215. These provisions were added to RCW 49.60 in 1957. See Laws of 1957, ch. 37, §§ 3, 14.
RCW 49.60.030(l)(c) states the right to be free from discrimination in real estate transactions. The corresponding statutes defining unfair practices in real estate transactions are RCW 49.60.222, .223, and .224. All of these provisions were part of the same legislation enacted in 1969. See Laws of 1969, 1st. Ex. Sess., ch. 167, §§ 2, 4, 5, 6.
RCW 49.60.030(l)(d) states the right to be free from discrimination in credit transactions. The unfair practices are defined in RCW 49.60.175 and .176. Subsection (l)(d) was enacted in 1973, and the same legislation included enactment of RCW 49.60.176 and amendment of RCW 49.60.175, which had originally been enacted in 1959 before the right to be free from discrimination in credit transactions was added to RCW 49.60.030. See Laws of 1973, ch. 141, §§ 3, 5, 9; Laws of 1959, ch. 68, § 1.8
RCW 49.60.030(l)(e) states the right to be free from discrimination in insurance transactions. RCW 49.60.178 is the corresponding statute defining the unfair practices violative of this right. These provisions were part of the same legislation enacted in 1973. See Laws of 1973, ch. 141, § 3, 6.
RCW 49.60.030(l)(f) states the right to be free from discriminatory boycotts and blacklists while engaged in commerce. Although no separate statute was enacted to define the violation of this right, subsection (l)(f) is quite *121detailed and describes at length what constitutes discrimination in violation of the right.9
The Legislature has twice added language to the six protected rights identified in RCW 49.60.030(1). In 1984, the Legislature amended RCW 49.60.030 and added to the right to be free from discrimination in insurance transactions the right to be free from discrimination in transactions involving health maintenance organizations. Laws op 1984, ch. 32, § 2. The amendment to RCW 49.60.030 was accompanied by legislation defining the discriminatory violation of the expressly declared right: RCW 49.60.178 was amended to include description of unfair practices involving health maintenance organizations.
Then, in 1993, the Legislature amended RCW 49.60.030(l)(c) to include within the right to be free from discrimination in real estate transactions the right to be free from discrimination against families with children. Laws of 1993, ch. 69. § 1. At the same time, RCW 49.60.222, RCW 49.60.223, and RCW 49.60.224 were each amended to include description of unfair discriminatory practices against families with children in real estate transactions. Laws op 1993, ch. 69, §§ 5, 6, 8.10
*122Given this carefully developed, detailed, extensive statutory scheme, I do not believe the Legislature intended an implied civil cause of action under the statute for independent contractors based upon alleged discrimination in contracting for personal services — independent contractors are nowhere discussed in RCW 49.60. Nor is it wise to assume that any unidentified discriminatory practices involving such inferred, but unexpressed, right is actionable. The Legislature has often limited the scope of the statutory cause of action based upon unfair, discriminatory practices. For example, not all employment discrimination gives rise to a cause of action. The Legislature has decided for policy reasons that discrimination actions under RCW 49.60 are foreclosed when arising in employment relationships involving employers of fewer than eight persons, nonprofit employers, and persons employed by parents, spouses, or children, or those in domestic service. See RCW 49.60.040(3), (4); RCW 49.60.180; RCW 49.60.* 11 Also, for policy reasons, the Legislature has declared that sex discrimination actions may not be based upon an employer providing separate washrooms or locker facilities. RCW 49.60.180(3).
The majority’s resolution of this case defies the legislative scheme. Under the majority opinion the existence of a specific (unidentified) right to be free from discrimination, the definition of the unfair, discriminatory practice associated with that unexpressed but statutorily protected right, *123and any limitations or exceptions will be determined, not by the Legislature, but by this court. Indeed, the majority’s recognition of a cause of action for independent contractors is not nearly so much recognition of a statutory cause of action as it is the creation of a common law civil action based upon broad policy language in RCW 49.60. By creating such a cause of action under the guise of interpreting RCW 49.60.030(1), the majority usurps the legislative function. In the process, of course, it assures statutory remedies, among them the costs of suit including attorneys’ fees.
Aside from policy language in the statute, the chief support for the majority’s conclusion is the Human Rights Commission’s promulgation of WAC 162-16-170(2) adding a civil cause of action for independent contractors to RCW 49.60.030. First, it is doubtful that this court should give any deference to the Human Rights Commission in this case. In general it is appropriate to defer to an enforcing agency’s interpretation of an ambiguous statute if the statute is within the agency’s special expertise. ARCO Prods. Co. v. Utilities & Transp. Comm’n, 125 Wn.2d 805, 810, 888 P.2d 728 (1995); Citizens for a Safe Neighborhood v. City of Seattle, 67 Wn. App. 436, 440, 836 P.2d 235 (1992) (quoting and citing Mall, Inc. v. City of Seattle, 108 Wn.2d 369, 377-78, 739 P.2d 668 (1987)), review denied, 120 Wn.2d 1020 (1993). An agency may not, however, amend a statute. Mall, Inc., 108 Wn.2d at 378. The Human Rights Commission has no special expertise to decide whether a cause of action for independent contractors was intended by the Legislature. WAC 162-16-170(2) is an agency amendment of RCW 49.60.030(1), because it adds to the six specific rights listed in the statute a seventh right. For these reasons, I do not believe this court should defer to the Human Rights Commission’s interpretation of RCW 49.60.030.
Second, the majority’s rejection of the City of Spokane’s argument that the Human Rights Commission lacked authority to enact this regulation is in error. An administrative agency is limited to the powers and authority *124which the Legislature grants to it. Fahn v. Cowlitz County, 93 Wn.2d 368, 374, 610 P.2d 857, 621 P.2d 1293 (1980). In general, an agency or administrative board charged with enforcement of certain statutes may lawfully exercise delegated authority where the Legislature has provided standards or guidelines which indicate in general terms what the designated administrative body is to do, if adequate safeguards are provided in regard to promulgation of rules and testing the constitutionality of the rules after promulgation. City of Auburn v. King County, 114 Wn.2d 447, 452, 788 P.2d 534 (1990); Barry & Barry, Inc. v. Department of Motor Vehicles, 81 Wn.2d 155, 500 P.2d 540 (1972), appeal dismissed, 410 U.S. 977 (1973). Authority may be delegated to determine a fact or state of things upon which application of the law is made to depend. Fahn, 93 Wn.2d at 374.
RCW 49.60.120(3) gives the Human Rights Commission the power and the duty "[t]o adopt, promulgate, amend, and rescind suitable rules and regulations to carry out the provisions of this chapter . . . .” (emphasis added). The Human Rights Commission has acted in excess of this delegation because nothing "in this chapter,” i.e., RCW 49.60, pertains to a cause of actio'n for an independent contractor. The Commission has not simply determined facts or the state of things upon which application of the provisions of RCW 49.60.030 depend; it has instead construed RCW 49.60.030(1) to include a new right relating to independent contractors. Only after addition of such a new right would RCW 49.60.030(2), authorizing a private civil cause of action, apply to independent contractors. Just as the Human Rights Commission does not have authority to add to the protected classes in RCW 49.60, it does not have authority to add to the protected rights in RCW 49.60. See Gugin v. Sonico, Inc., 68 Wn. App. 826, 830-31, 846 P.2d 571 (citing Fahn, 93 Wn.2d at 383).
Further, RCW 49.60.120(4) provides the Commission with authority only "[t]o receive, impartially investigate, and pass upon complaints alleging unfair practices as *125defined in this chapter .” (Emphasis added.) Without question there is no unfair practice involving discrimination against independent contractors defined in RCW 49.60. In WAC 162-16-170(2) the Commission expressly recognizes that the cause of action it has set out is not within its jurisdiction. I do not agree that the delegated legislative authority permits the Commission to state a cause of action beyond its own jurisdiction.
There is no merit to Plaintiffs’ argument that the Legislature silently acquiesced in the Human Rights Commission’s view that independent contractors have a civil cause of action under RCW 49.60.030 when the Legislature amended the statute following the Commission’s promulgation of WAC 162-16-170(2). The rule of silent acquiescence following administrative construction of a statute applies only when the subsequent legislative consideration involves the same issue as that covered by the administrative rule. Safeco Ins. Co. v. Meyering, 102 Wn.2d 385, 392, 687 P.2d 195 (1984); City of Seattle v. King County, 52 Wn. App. 628, 633, 762 P.2d 1152 (1988), review denied, 112 Wn.2d 1002 (1989). There is no showing that the Legislature considered independent contractors when it enacted the subsequent amendments to RCW 40.60.030.
I would hold that the Human Rights Commission has acted in excess of its delegated authority, and that WAC 162--16-170(2) is invalid. For this reason, too, I would reject use of the WAC as guidance in construing RCW 49.60.030.
Finally, as to delegation, if the Legislature truly has delegated authority to the Human Rights Commission to recognize an independent contractor’s cause of action, that delegation is an unconstitutional delegation of purely legislative authority.
"The Legislature is prohibited from delegating its purely legislative functions.” Diversified Inv. Partnership v. Department of Social & Health Servs., 113 Wn.2d 19, 24, 775 P.2d 947 (1989); see Const art. 2, § 1; Hi-Starr, Inc. v. Liquor Control Bd., 106 Wn.2d 455, 458, 722 P.2d 808 (1986). "[Njondelegable powers include the power to enact, *126suspend, and repeal laws, and the power to declare general public policy.” Diversified, 113 Wn.2d at 24. "A statute must be complete in itself when it leaves the hands of the Legislature.” Id. at 24. "Purely legislative power, which can never be delegated, has been described as the authority to make a complete law—complete as to the time when it shall take effect and as to whom it shall be applicable—and to determine the expediency of its enactment.” 16 Am. Jur. 2d, Constitutional Law § 337, at 877-78 (1979) (emphasis added).
The Human Rights Commission’s rule purports to grant a cause of action to independent contractors, and thus purports to determine to whom this law is applicable, i.e., persons discriminating against independent contractors in personal services contracts. Such is manifestly a purely legislative function. If the Legislature’s delegation of authority includes the power to set forth a cause of action, it is an unconstitutional delegation of purely legislative authority. See, e.g., Noss v. Abrams, 787 S.W.2d 834, 837-38 (Mo. App. 1990) (administrative agency’s regulation may not create a private cause of action where no such cause of action exists by statute or common law; power to enact law is granted exclusively to legislative body and may not be delegated).
Limitations on agency action within delegated authority, as well as constitutional limitations upon what authority can be delegated by the Legislature, serve the goal of political accountability in a consensual government. See generally Laurence H. Tribe, American Constitutional Law § 5-17, at 364 (2d ed. 1988). When an administrative body, not the Legislature, chooses to decide what the law is, and who will be liable for violation of a specific right identified not by the Legislature, but by the administrative body, the choice is not one made by a representative branch of government. Recognition of a statutory cause of action for discrimination must lie in the hands of the Legislature and not in those of an administrative body charged with enforcing those statutory provisions which actually exist.
*127Of course, regardless of what the Human Rights Commission has declared, this court has the ultimate authority to construe RCW 49.60.030. Waste Management of Seattle, Inc. v. Utilities & Transp. Comm’n, 123 Wn.2d 621, 627, 869 P.2d 1034 (1994). It is fundamental that statutes be given a rational and sensible interpretation. State v. Thomas, 121 Wn.2d 504, 851 P.2d 673 (1993). In the face of the detailed rights and obligations which the Legislature has defined in RCW 49.60, it is not rational for this court to infer a specific civil cause of action from general policy statements.
I have no quarrel with the notion that the Legislature could, if it chooses to do so, expand the specific rights listed in RCW 49.60.030 to include causes of action for independent contractors. I particularly do not quarrel with the premise that discrimination in its myriad forms is inimical to the best interests of our society. But it is not the place of the Human Rights Commission, nor this court, to amend RCW 49.60.030 to add a cause of action for independent contractors. The majority opinion, legislating as it does, will have ramifications not considered and not passed upon by the Legislature. As I read the majority, a homeowner hiring an independent contractor to repair a roof or maintain a yard, for example, is subject to a discrimination action. While that is a fair result, given the legislative history and the careful statutory scheme discussed above, I doubt that it is one which the Legislature has contemplated.
I would hold that no cause of action exists under RCW 49.60.030 for an independent contractor alleging discrimination in the making or performance of a contract for personal services.
Finally, I believe the decision in this case cannot be reconciled with the majority’s analysis in Griffin v. Eller, 130 Wn.2d 58 (1996), also filed today. If Ms. Marquis has a statutory right to be free of discrimination, enforceable by a private action, then Ms. Griffin likewise has such a right. *128I am hopeful the Legislature will address the unfairness created by these two disparate holdings.

Unlike the federal system, Washington had no statutory cause of action for a violation of a constitutional right. See 42 U.S.C. § 1983.


This sequence lends some meaning to RCW 49.60.030(l)’s language that the civil right "shall include, but not be limited to . . . .” When RCW 49.60.175 was enacted in 1959, defining unfair discriminatory practices in certain credit transactions, RCW 49.60.030(1) did not list as one of the enumerated rights the right to be free of discrimination in credit transactions. Not until 1973 was that right expressly added to RCW 49.60.030(1). However, with enactment of RCW 49.60.175, it was clear that the specific right existed under RCW 49.60 even though it was not set forth in RCW 49.60.030(1) until later.


Tlie provision states:
(1) The right to be free from discrimination . . . shall include . . .:
(f) The right to engage in commerce free from any discriminatory boycotts or blacklists. Discriminatory boycotts or blacklists for purposes of this section shall be defined as the formation or execution of any express or implied agreement, understanding, policy or contractual agreement for economic benefit between any persons which is not specifically authorized by the laws of the United States and which is required or imposed, either directly or indirectly, overtly or covertly, by a foreign government or foreign person in order to restrict, condition, prohibit, or interfere with or in order to exclude any person or persons from any business relationship on the basis of race, color, creed, religion, sex: PROVIDED HOWEVER, That nothing herein contained shall prohibit the use of boycotts as authorized by law pertaining to labor disputes and unfair labor practices.
RCW 49.60.030(1X0.


Other statutes in RCW 49.60 define further discriminatory unfair practices. RCW 49.60.172, .174 (concerning employment discrimination with respect to *122HTV infection); RCW 49.60.210 (concerning discrimination against one opposing discrimination under RCW 49.60); RCW 49.60.220 (unfair practice to aid or abet unfair practices under RCW 49.60); RCW 49.60.2235 (unfair practices relating to another person’s exercise of the right to be free of discrimination in real estate transactions). Still other statutes help clarify the rights enumerated in RCW 49.60.030(1) and the corresponding unfair practices. E.g., RCW 49.60.040 (definitions section). No statute in RCW 49.60, however, relates to discrimination in contracting with independent contractors.


Of course, if this court in this case can disregard the express statutory limitation that a cause of action may be brought only for violations "of this chapter,” i.e., violations of what is actually set out in RCW 49.60, then it is just as logical for this court to disregard other express statutory language and declare, for example, that a cause of action may be brought under RCW 49.60.030 for employment discrimination even if the employer has fewer than eight employees.